NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DANIEL E. OSBORNE,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-1199
                                   )
LISA C. CARPENTER, f/k/a LISA C.   )
OSBORNE,                           )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 2, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Geoffrey H. Gentile, Judge.

Raymond L. Bass, Jr., of Bass Law Office,
Naples, for Appellant.

Alexander C. Peterson of Family First Legal
Group, Naples, for Appellee.



PER CURIAM.


              Affirmed.


CASANUEVA, KELLY, and KHOUZAM, JJ., Concur.